      Case: 1:19-cv-02477-PAB Doc #: 18 Filed: 12/30/19 1 of 3. PageID #: 206



                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 DANIEL SHANAHAN, individually and on                )   Case No. 1:19-cv-2477
 behalf of those similarly situated,                 )
                                                     )   Judge Pamela A. Barker
         and                                         )
                                                     )
 LEVORA ADDISON, individually and on                 )   JOINT MOTION TO EXTEND STAY
 behalf of those similarly situated,                 )   OF PROCEEDINGS
                                                     )
                        Plaintiffs,                  )
                                                     )
 v.                                                  )
                                                     )
 KEYBANK,                                            )
                                                     )
                        Defendant.                   )
                                                     )



        Plaintiffs Daniel Shanahan and LeVora Addison (“Plaintiffs”) and Defendant KeyBank

National Association, (“Defendant”), respectfully move this Court to extend the current stay of all

proceedings through April 30, 2020, including the current briefing deadlines in place with respect

to Defendant’s Motion to Compel Arbitration and Dismiss Plaintiff’s First Amended Complaint.

(Doc. #: 16). This motion is not for purposes of delay. The parties are in the process of scheduling

mediation for March or April, 2020, and wish to conserve resources while they explore whether

this matter can be resolved without further litigation. Extending the current stay will not prejudice

the parties.
    Case: 1:19-cv-02477-PAB Doc #: 18 Filed: 12/30/19 2 of 3. PageID #: 207



                                      Respectfully submitted,

/s/ Justin Swidler (email consent)    /s/ Corey N. Thrush
Matthew D. Miller (PA ID: 312387)     John Gerak (0075431)
Justin L. Swidler (PA ID: 205954)     Corey N. Thrush (0085985)
Swartz Swidler, LLC                   Ogletree, Deakins, Nash, Smoak & Stewart, P. C.
1101 Kings Highway N., Suite 402      Key Tower
Cherry Hill, NJ 08034                 127 Public Square, Suite 4100
856.685.7420                          Cleveland, OH 44114
856.685.7417 (FAX)                    216. 241. 6100
Email: mmiller@swartz-legal.com       216. 357. 4733 (FAX)
         jswidler@swartz-legal.com    Email: john.gerak@ogletree. com
                                              corey.thrush@ogletree. com
Attorneys for Plaintiffs
                                      Attorneys for Defendant




                                      2
      Case: 1:19-cv-02477-PAB Doc #: 18 Filed: 12/30/19 3 of 3. PageID #: 208



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 30, 2019 a copy of the foregoing Joint Motion to Stay

Proceedings was electronically filed with the Clerk of Court using the CM/ECF system. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.


                                                  /s/ Corey N. Thrush
                                                  One of the Attorneys for Defendant




                                                                                              41238654.1




                                                   3
